Title: [March 1786]
From: Adams, John Quincy
To: 



      15th.
      
      
       Between 9 and 10 in the morning, I went to the President’s, and was there admitted examined, before, the President, the four Tutors three Professors, and Librarian. The first book was Horace, where Mr. James the Latin Tutor told me to turn to the Carmen saeculare where I construed 3 stanza’s, and parsed the word sylvarum, but called potens a substantive. Mr. Jennison, the greek Tutor then put me to the beginning of the fourth Book of Homer; I construed Lines, but parsed wrong αλληλομς. I had then παραβληδην given me. I was then asked a few questions in Watts’s Logic by Mr. Hale, and a considerable number in Locke, on the Understanding, very few of which I was able to answer. The next thing was Geography, where Mr. Read ask’d me what was the figure of the Earth, and several other questions, some of which I answered; and others not. Mr. Williams asked me if I had studied Euclid, and Arithmetic, after which the President conducted me to another Room, and gave me the following piece of English to turn into Latin, from the World.There cannot certainly be an higher ridicule, than to give an air of Importance, to Amusements, if they are in themselves contemptible and void of taste, but if they are the object and care of the judicious and polite and really deserve that distinction, the conduct of them is certainly of Consequence. I made it thus. Nihil profecto risu dignior, potest esse, quam magni aestimare delectamenta, si per se despicienda sunt, atque sine sapore. At si res oblatae atque cura sunt sagacibus et artibus excultis, et revera hanc distinctionem merent, administratio eorum haud dubie utilitatis est. (I take it from memory only, as no scholar is suffered to take a Copy of the Latin he made at his examination.) The President then took it, was gone about ¼ of an hour, return’d, and said “you are admitted, Adams,” and gave me a paper to carry to the Steward. I had the form of a bond, which is to be signed by two persons, in the presence of two witnesses: this is what every student is obliged to do; and the bondsmen forfeit 200 ounces of silver, if the bills are not paid once a Quarter. Mr. Shaw went to Boston before dinner: I sent by him the form of the bond to Doctor Tufts to fill it. I went with my brother to Mr. Dana’s, where we dined, in Company with Harris, of the Senior Class, who boards there. It is against the Laws of the College to call any under-graduate, by any but his Sir-name, and I am told, the President, who is remarkably strict in all those matters, reproved a gentleman at his table, for calling a student Mr., while he was present.
       Spent the afternoon, and evening in College. The Sophimore Class had what is called in College, an high-go. They assembled all together in the Chamber, of one of the Class; where some of them got drunk, then sallied out and broke a number of windows for three of the Tutors, and after this sublime manoeuvre stagger’d to their chambers. Such are the great achievements of many of the sons of Harvard, such the delights of many of the students here.
       Returned to Mr. Dana’s, and lodged there.
      
      
       
        
   
   Eleazar James, tutor 1781–1789, was later a lawyer in Barre, Mass. (MH-Ar: Quinquennial File).


       
       
        
   
   Timothy Lindall Jennison, tutor 1785–1788, became a Cambridge physician (Harvard Quinquennial Cat.Harvard University, Quinquennial Catalogue of the Officers and Graduates, 1636- 1930, Cambridge, 1930.  ; John A. Vinton, “Memoir of the Lindall Family,” NEHGR,New England Historical and Genealogical Register. 7:22 [Jan. 1853]).


       
       
        
   
   John Hale, tutor 1781–1786, became a lawyer in Portsmouth, N.H. (Bell, Bench and Bar of New Hampshire,Charles H. Bell, Bench and Bar of New Hampshire, Boston, 1894. p. 413–414).


       
       
        
   
   Nathan Read, tutor 1783–1787, was later an inventor and served Salem in the congress, 1800–1803 (Essex Inst., Hist. Colls.,Essex Institute Historical Collections. 24:259–262 [Oct.–Dec. 1887]).


       
       
        
   
   The World, No. 171, 8 April 1756.


       
      
      

      16th.
      
      
       Rain’d, a great part of the day. Walker went to Boston and brought back my bond properly filled. Dined with Mr. Dana. Returned to the College in the afternoon, and lodged with my brother. The Government have been endeavouring to discover the principal actors in the last Night’s riot. The Sophimores are very much afraid, that some of them will suffer some public punishment, for it.
      
      

      17th.
      
      
       This morning I finished the business of my admission. I carried the bond to Mr. Gannett the Steward. He then certified that I had complied with the Law. This certificate I went with to the President’s, who thereupon signed an Admittatur, which I had to carry again to the Steward, to be filed with the College Papers. The Steward told me then I was to all intents and Purposes, generally, and in all particulars a Member of the University.
       I then went to Boston with my Cousin, and Abbot, of the Juniors. I paid a number of Visits, and dined at my Uncle Smith’s. Walk’d about the Town, with Charles Storer; spent the Evening, and supped, at Deacon Storer’s, lodged at my Uncle Smiths.
      
      
       
        
   
   JQA’s certificate of admission (Adams Papers) is described and illustrated in this volume; see the Descriptive List of Illustrations, No. 1.


       
      
      

      18th.
      
      
       Went with Charles Storer, and heard, the debates in the House of Representatives; and afterwards, the pleadings, at the Supreme Court. Dined at Deacon Storer’s with Mr. Jackson. As Dr. Tufts was detained in Town, he let me have his horse, to go out to Braintree with. I set out between 3 and 4, with Mr. Cranch. I stopp’d and drank tea at my Uncle Adams’s. Got home, just before dark.
      
      

      19th.
      
      
       Heard Mr. Wibird, preach all day from Romans VIII. 1st. There is therefore now no Condemnation to them that are in Christ Jesus, who walk not after the flesh, but after the Spirit. The Ladies complain’d that it was an old one, which, had been delivered so many Times, that, they had it, almost by heart: indeed it is said Mr. Wibird has written but very few Sermons; and preaches them over and over in a continual succession. I went down to the Library, in the Evening, and got me, some books, which I shall want at College.
      
      

      20th.
      
      
       The whole forenoon, I was with my Cousin, down at our house, packing up, furniture, though many articles, are yet to be got. Mr. Cranch went to Boston in the forenoon, and Mr. Tyler, said he was very much mortified, he was obliged to attend the town meeting, but he should be at home in the Evening. It was  however so late before he return’d that I could not have the Pleasure of his Company in the Evening.
      
      

      21st.
      
      
       Cold, disagreeable Weather, all the morning. In the afternoon it storm’d. My Aunt and myself, sat out to go and see Mrs. Warren, in Milton, but it began to storm before we got far; so we turn’d about and went down to Uncle Quincy’s. We drank tea with him. I believe he would be much happier than he is, if he was married.
      
      

      22d.
      
      
       At about 10 o’clock, Lucy and I, set out from Braintree. She came with me to Boston, to purchase, the remainder of the furniture that I shall want. We stopp’d at Milton, and saw Mrs. Warren; she was much affected at the news she lately received, of the Death of her Son Charles, in Spain a few Weeks after his arrival there. Nothing else was to be expected when he sailed from here, but however prepared we may be for the Death of a Friend; the tears of Nature, still must flow from the eye, and the sigh of sympathy from the heart.
       As we passed by Milton hall, we saw the Ruins, of the Windows. On the 21st. of March the Junior Sophister Class, cease reciting at 11 in the forenoon; they generally in the Evening have a frolic; yesterday they had it, at Milton-hall, and as they are not by any means at such times remarkable for their Discretion, we saw many fractures, in the Windows of the hall they were in.
       We got to Boston at about 1 afternoon; Mr. Cranch, and Dr. Tufts dined out. We dined with Mr. Foster; and soon after dinner, I footed it for Cambridge. When I got here I found all my things had arrived. Immediately after Prayers I went to the President, who said, “Adams, you may live with Sir Ware, a batchelor of Arts.” I made a most Respectful Bow, and retired. I was the greatest Part of the Evening, fixing all my things to rights.
      
      
       
        
   
   Henry Ware, Harvard 1785.


       
      
       

      23d.
      
      
       I did not hear the Bell Ring this morning, and was tardy at Prayers. Every time a Student is tardy at prayers he is punished a penny; and there is no eluding that Law, so that a Student must prefer not attending prayers at all; to being ½ a minute too Late. After prayers we went in to Mr. James to recite in Terence. The manner of reciting this is, the Persons at the head of the Class, read an whole Scene in the Latin, and then the same into English, and when they have finished the next read another Scene and so on.
       Cranch went to Boston in the forenoon. Thursday, is a Day which commonly both Tutors and Students take as a leisure day, and there is seldom, any reciting, except in the morning. After Prayers the President read a Paper to this effect. That on the evening of the 15th. it appeared the Sophimores had assembled at the Chamber of one in the Class, and had behaved in a tumultuous, noisy manner; that at length they sallied out, and were very riotous to the disturbance, and dishonour of the University. But as their conduct till then had been such as deserved approbation, and was submissive and, as they early shew a proper repentance for their fault having, presented an humble petition to be forgiven. Therefore, it had been voted that no further Notice should be taken of it; but it was hoped the Students, would not abuse, the Lenity of the government, but rather show that they were deserving of it. The Fresh men, who are always, as a Class, at Variance with the Sophimores, thought the government had been partial; and the Consequence was, that Mr. James, the Tutor of the Sophimore Class, and who was supposed, to have favoured them, and to have been the means of saving them from severer punishment; had four squares of glass broken in his Windows. Such was the Effect of the Lenity, which was to induce the Students to do their Duty.
      
      

      24th.
      
      
       No reciting, for any of the Classes, on Fridays, for the whole, Day. I wrote some Problems out of Ward to carry to Mr. Williams, next Monday Morning. After Prayers, I declaim’d, as it is term’d. Two Students every evening Speak from Memory, any Piece they chuse, if it be approved by the President. It was this Evening my turn, with the 2d. Abbot, and I spoke, from As you
        
        like it. All the world’s a stage &c. When I came to the description of the Justice, in fair round Belly with good Capon lined, Tutors and scholars, all laugh’d, as I myself, truly represented the Character. But the President did not move a feature of his face. And indeed I believe, it is no small matter, that shall extort a smile from him when he is before the College. This Afternoon I took from the Library, Montesquieu’s Reflections on the rise and fall of the Romans, and an Anacreon. The two elder Classes have a right, every second friday to take from the Library, each person three volumes, which he must return at the End of a fort’night.
      
      
       
        
   
   John Ward, The Young Mathematician’s Guide. Being a Plain and Easie Introduction to the Mathematicks... with an Appendix of Practical Gauging, London, 1719, and other editions (Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 92).


       
       
        
   
   Considérations sur les causes de la grandeur des Romains et de leur décadence, Amsterdam and Leipzig, 1759; Works of Anacreon, transl., with the original Greek, by Joseph Addison, London, 1735, and other editions (A Catalogue of the Library of Harvard University in Cambridge, Massachusetts, Cambridge, 1830; Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 12).


       
      
      

      25th.
      
      
       We had no reciting to day. Saturday mornings commonly the two elder Classes, recite to their own Tutors in Doddridge’s Lectures on Divinity; but our Tutor did not hear us. The weather, warm and Pleasant. In the Afternoon Mr. Cranch, and my Cousin, came, and brought me the remainder of my furniture; I did but little to day, because the weather being so fine, we were almost all day walking, about.
      
      
       
        
   
   A Course of Lectures on the Principal Subjects in Pneumatology, Ethics and Divinity, London, 1763, by Philip Doddridge. So essential had the lectures become to the Harvard curriculum that the college treasurer ordered thirty sets of them from London to lend to such of the two senior classes as were unable to buy them (Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 166; MH-Ar: Corporation Records, 3:199).


       
      
      

      26th.
      
      
       Mr. Patten, a young Clergyman from Rhode Island, preach’d in the forenoon, from Proverbs III. 17. Her ways are ways of pleasantness, and all her paths are Peace. I never felt so disagreeably, in hearing any Preacher. He look’d as if he had already, one foot in the grave, and appeared plainly, to suffer while he spoke. His diction was flowery, but he spoke, in a whining manner, lowering his voice, about an octave, at the last Sylla­ble of every Sentence. I dined at Mr. Dana’s. In the afternoon Mr. Everett, a Boston preacher, gave us a discourse, from II of Corinthians. I. 12. For our rejoycing is this, the testimony of our conscience, that in simplicity and godly Sincerity, not with fleshly wisdom, but by the grace of God, we have had our Conversation in the world, and more abundantly to you ward toward you. The Contrast in the preaching, was as great as that in the men, for Mr. Everett is quite, a large man. He pleased very generally. The weather has been uncomfortably warm all day, and the Evening, has by no means been cool.
      
      
       
        
   
   Probably William Patten, minister at Newport (Historical Catalogue of Brown University, 1764–1904, Providence, 1905).


       
       
        
   
   Oliver Everett, minister of New South Church, Boston, 1782–1792, and father of Edward Everett (Sprague, Annals Amer. Pulpit,William B. Sprague, Annals of the American Pulpit; or Commemorative Notices of Distinguished American Clergymen of Various Denominations, New York, 1857-1869; 9 vols. 1:559).


       
      
      

      27th.
      
      
       We recited this day in Euclid, to our own Tutor, Mr. Read, as we shall do all the week. We began, at the 4th. Book, and the way of reciting is, to read the Proposition, and then without the book demonstrate it: but it is by no means a popular, book, and many of the Students, will do nothing with it. At 9 we attended Mr. Williams. He gave each of us two or three problems, to draw the Diagrams: this is a more easy, and more pleasant Study than Euclid. After Prayers, the Senior Class, had a Class meeting, in order to check the freshmen, who they suppose have taken of Late too great Liberties. By the Laws, of the College, all freshmen, are obliged to walk in the yard, with their heads uncovered, unless, in stormy Weather, and to go on any errand, that any other Scholar chuses to send them, at a mile distance. But the present freshmen have been indulged very much, with respect to those Laws; and it is said, they have presumed farther than, they ought to have done. The Seniors it is said, have determined to enforce the old Laws, send the Freshmen, and order, their hats off, in the yard.
      
      
       
        
   
   JQA actually means not laws but the college customs, nearly all of which applied only to freshmen. For the most nearly contemporary extant listing, recorded in 1781, see Josiah Quincy, The History of Harvard University, 2 vols., Cambridge, 1840, 2:539–541 (MH-Ar: Faculty Records, 4:257).


       
      
       

      28th.
      
      
       Mr. Williams, this day, gave us, the first Lecture, upon Experimental Philosophy. It was upon the Properties of Matter, as Extension, Divisibility, Solidity, Mobility, figure, and Vis Inertiae. After the Lecture was over, he told us, the Regulations, which were, that the Door should be lock’d at the beginning of the Lectures; that there should be no whispering, nor spitting on the floor, and some others. After prayers Bancroft, one, of the Sophimore Class read the Customs to the freshmen, one of whom (McNeal) stood with his hat on, all the Time. He, with three others, were immediately (hoisted,) (as the term is,) before a tutor, and punished. There was immediately after, a Class meeting of the Freshmen; who it is said determined they would hoist any scholar of the other Classes, who should be seen with his Hat on, in the yard, when any of the Government are there. After the meeting, several of the Class went and had a high go. In Consequence of which the Librarian, had a number of squares of glass broke, in his windows. Drunkenness is the mother of every Vice.
      
      
       
        
   
   James Winthrop.


       
      
      

      29th.
      
      
       This forenoon we had a Lecture from Mr. Wigglesworth, the Professor of Divinity, upon the Question, whether Some Persons, had not carried their Ideas of the Depravity of human Nature, too far? He appeared to reason very coolly, and without prejudice upon it. He supposed that although mankind, are greatly depraved; yet that the Scriptures, show, he is not so, absolutely in capable of doing any thing good. In the afternoon Mr. Cranch, and Dr. Tufts, stop’d here, on their Road to Lincoln.
      
      
       
        
   
   Edward Wigglesworth, successor to his father as Hollis Professor of Divinity 1765–1791 (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 12:507–517).


       
      
      

      30th.
      
      
       My Trunks, which I have been so long expecting, came, at last this morning, from Haverhill. White, and my Brother, went to Boston; this day our Class finished reciting in Euclid. A Lesson was set us in Gravesande, for next Quarter; when we go, in to Mr. Read. It would have been best to have gone in to Gravesande before Mr. Williams, began his Lectures; but the Class was considerably delayed last year, by Mr. Howard’s going away, as he was the mathematical Tutor. Mr. Cranch stopp’d here, on his Return, from Lincoln. Weather fair and pleasant all day. The freshmen, are still very high. Sullivan, one of the Seniors had a Window broke, by one of them this Evening.
      
      
       
        
   
   Willem Jacob van’s Gravesande, Mathematical Elements of Natural Philosophy, Confirmed by Experiments, Or, An Introduction to Sir Isaac Newton’s Philosophy..., transl. John Théophilus Desaguliers, 2 vols., London, 1720–1721. When JQA requested JA to purchase a copy for him in England, he asked for the octavo edition because it was the one “studied here. They are very scarce in this Country, as they can neither be bought, nor borrowed out of College” (JQA to JA, 21 May–14 June, Adams Papers).


       
       
        
   
   Bezaleel Howard, Harvard 1781, tutor 1783–1785, had been minister at Springfield, Mass., since 1785 (Heman Howard, The Howard Genealogy: Descendants of John Howard of Bridgewater, Massachusetts, from 1643 to 1903 [Brockton, Mass.], 1903, p. 54; Harvard Quinquennial Cat.Harvard University, Quinquennial Catalogue of the Officers and Graduates, 1636- 1930, Cambridge, 1930.  ).


       
      
      

      31st.
      
      
       No reciting, this day. I was not in at Prayers, in the morning. Mr. Williams gave us, his second Lecture, upon those Properties of Matter, which though not essential to it, was in a greater or smaller degree common to all. Such were Attraction, which was of 2 kinds, Cohesion, and Repulsion, and Gravitation. The Substance of the Lectures I have taken down on Separate Paper, so that I shall not repeat it here. I attended the Junior tea-Club, and signed the Regulations, as I was admitted to it, Last Evening. A Nephew of the President, by the same Name, was this day examined, and admitted, as a Junior Sophister.
      
      
       
        
   
   None of JQA’s Harvard lecture notes has been found.


       
      
     